Citation Nr: 1113468	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The rating decision denied the Veteran's claim for entitlement to service connection for a condition of the cervical spine. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2009 Board hearing. A transcript is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that a cervical spine disorder was incurred in service or is related to an in-service injury of the lumbar spine. 


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. In March 2003, VA sent the Veteran a notice letter indicating what evidence he could submit to substantiate his claim and what evidence VA was responsible for obtaining. An August 2006 notice letter informed the Veteran again regarding these matters as well as what the evidence must show and how VA determines a disability rating and effective date for a claim, as required by Dingess, 19 Vet. App. at 486. In response to a September 2009 Board remand, in January 2010, the AMC sent the Veteran notice as to additional evidence he could submit to substantiate his claim.

The Veteran is asserting a claim of entitlement to service connection for a cervical spine disorder secondary to a service-connected lumbar spine injury. Although the record does not indicate that VA sent the Veteran specific notice regarding how to substantiate such a claim, an August 2009 hearing transcript indicates that the Veteran and his representative had actual notice regarding how to substantiate a claim for secondary service connection. As such, the Board finds any failure to notify to be no more than harmless error.

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available service records are associated with the claims folder as are all authorized and available private treatment records and VA medical center treatment records through April 2009. In response to an August 2009 Board remand, Social Security Administration (SSA) records were gathered and associated with the claims folder. In September 2006 and February 2010, the Veteran was afforded VA compensation and pension examinations to explore the etiology of a current cervical spine disorder. The most recent examination report explores the possibility of both direct and secondary service connection and includes medical rationales for all opinions given.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board denies the Veteran's claim for entitlement to service connection for a cervical spine condition because the preponderance of the evidence is against the claim. See Alemany, 9 Vet. App. at 519.

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree. 38 C.F.R. § 3.307(c) (2010).

Under 38 C.F.R. § 3.310(a) (2010), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service medical records indicate that he was treated for lower back pain in March and July 1972. In August 1972, the Veteran was placed on a physical profile for a low back strain. In September 1972, the Veteran was air-evacuated from Japan due to complaints of a chronic lumbosacral sprain, aggravated by heavy lifting in Korea. In November and December 1972, the Veteran sought treatment for low backaches. In June and August 1973, the Veteran was placed on physical profiles for chronic lumbosacral sprain. At a March 1974 separation examination, a history of recurrent back symptoms was noted. The examiner indicated that the Veteran's condition had been diagnosed as chronic lumbar pain. 

In short, while the Veteran's service treatment records indicate multiple references to low back pain, there are no references to cervical spine pain.  - the Veteran did not indicate any neck symptoms at separation from service or within one year of separation from service. Treatment records contain no mention of a spine or neck condition. 

The Veteran filed a claim for a cervical spine condition in April 2003, at which time he indicated that back and cervical spine conditions began in 1972 after moving 55-gallon drums in Korea.

December 2003 private treatment records, associated with an SSA claim, do not contain any opinions as to the etiology of a cervical spine condition.  

The Board notes that the Veteran is in receipt of service-connection benefits for a lumbar spine strain with intervertebral disc syndrome and degenerative arthritis and left deep peroneal nerve radiculopathy. 

VA treatment records from February 2003 indicate a cervical laminectomy was performed to control cervical pain.

A September 2006 VA compensation and pension examination report includes a current diagnosis of degenerative disc disease in the cervical spine and a negative nexus opinion. The examiner stated that the evidence of record at that time included "no documentation of any cervical pain or injury" and that no specific trauma or falls were documented in service. The examiner concluded that, "therefore, the cervical disc degeneration is of no known origin and cannot be connected to service through the information provided."

A July 2008 VA MRI scan of the cervical spine indicates evidence of prior decompression from C3 to C5 level, abnormal signal within the cervical cord associated with volume loss of the cervical cord at the C3 to C5 level and at the T3 to T4 level, and moderate stenosis. 

In a December 2008 VA neurology outpatient note, the examiner included the Veteran's reported history that he injured his lower back in service while maneuvering 55-gallon drums in Korea, and that this incident was accompanied by slight neck pain. The Veteran developed back and neck pain around the age of 48 or 49, which progressed until he had decompressive surgery for cervical myelopathy in 2003. 

At an August 2009 Board hearing, the Veteran reported that problems with his cervical spine began shortly after he was hospitalized in military service. He stated he experienced pains and tightness, which he treated with over-the-counter medication. The Veteran asserted that pain continued after separation from service until it became severe enough that he sought treatment in 2002. 

A February 2010 VA compensation and pension examination report indicates that a cervical spine condition is not due to an in-service injury or any injury that was treated in military service. As a rationale, the examiner stated: "It was noted that [the Veteran] was hospitalized and air-evacuated for his lumbar condition, but there is no evidence of any injury or complaints regarding his cervical spine until 27 years after discharge from the service." Under Maxson v. West, 12 Vet. App. 453 (1999), aff'd. 230 F.3d 1330 (Fed. Cir. 2000), the absence of medical treatment for the claimed condition for many years after service may be used to rebut entitlement to service connection for a disability. 

One of the Board's principal responsibilities is to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 

The Veteran is not credible in his report of neck pain beginning while on active duty and continuing thereafter.  As noted, while his service treatment records are replete with references to low back pain, there are no such mentions of neck pain.  The Board finds it patently incredible that had the Veteran had such cervical spine symptoms he would not have mentioned it to military medical examiners who were then in the process of both treating him and ascertaining his continued fitness for military duty - an inquiry akin to diagnosis and treatment and therefore of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Apart from his lack of credibility, the record instead suggests that the Veteran's cervical spine disorder symptoms had their onset many years after service.  A pre-surgical report of the C3, C4, C5 and C6 laminectomy performed in February 2003 indicates that the Veteran then reported he had a "six-month" history of hand and upper extremity weakness, "tingling" and numbness which resulted in the procedure.  This record therefore suggests that the Veteran's neck symptoms began at some point in 2002 - over 25 years after his discharge from active duty.     

As to whether a cervical spine disorder may be otherwise linked to service or to the service-connected lower back disorder, while the Veteran is competent to report cervical spine pain, the opinions of the September 2006 and February 2010 VA examiners, indicating there is no nexus between a current cervical spine condition and military service, to be both competent and credible. The opinions are consistent with the medical evidence of record. There is no contradictory medical evidence of record indicating an etiological connection between a currently diagnosed cervical spine condition and military service. The Board therefore assigns the negative nexus opinions significant probative weight. Accordingly, the preponderance of the evidence is against the claim, and the claim is denied. See Alemany, 9 Vet. App. at 519.


ORDER

Entitlement to service connection for a cervical spine condition is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


